DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse the species listed below in the reply filed on 6/28/2022 and the telephonic interview on 8/25/2022 is acknowledged.
The following species were elected:
Self-Assembly material – Seq. ID#1; and
Trigger – pH of 3-9.
Claims 10, 12-13 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehouse (US 2014/0120042).
Whitehouse discloses personal care compositions comprising at least one oligopeptide self-assembled into macrostructures.  The composition can also include a dermatologically acceptable carrier and a cosmetic skin care agent (abs). 
Whitehouse further teaches a method of regulating mammalian skin comprising administering an effective amounts of the personal care composition, the regulation comprises treatment of a keratinous tissue condition such as treating and/or retarding fine lines and wrinkles [0066], reading on instant claims 5-6.
Whitehouse discloses a method of using a skin or hair care composition, comprising: topically applying at least one skin or hair care composition to a skin or hair surface in need of treatment, wherein the at least one skin or hair care composition comprises a dermatologically acceptable carrier and at least one oligopeptide capable of self-assembling into macrostructures (selected from a finite number of options), wherein the at least one oligopeptide self assembles into macrostructures on the skin or hair surface. Whitehouse teaches the self-assembly to be initiated by a change in pH (selected from a finite number of options) of the at least one hair or skin composition (Whitehouse – claims 1 and 2), reading on instant claims 1, 3 and 8-9.
The method of Whitehouse reads on the claimed “effectuating self-assembly within the skin layers by applying a cosmetic composition comprising at least one self-assembly material.”  While Whitehouse doesn’t call the macrostructure “functional”, absent a definition in the specification of what is meant by “functional” Whitehouse teaches that skin and hair benefits can be achieved by the oligopeptide macrostructures, thus the macrostructures are functional.
Regarding the claimed “re-structuring the skin without cellular biogenesis by affecting macrostructures within the skin” while Whitehouse is silent regarding “without cellular biogenesis”, Whitehouse anticipates the claimed active method steps performed with the claimed composition, thus the method of Whitehouse would inherently be “without cellular biogenesis.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 2014/0120042), as evidenced by Sankar.
Whitehouse discloses personal care compositions comprising at least one oligopeptide self-assembled into macrostructures.  The composition can also include a dermatologically acceptable carrier and a cosmetic skin care agent (abs). 
Whitehouse further teaches a method of regulating mammalian skin comprising administering an effective amounts of the personal care composition, the regulation comprises treatment of a keratinous tissue condition such as treating and/or retarding fine lines and wrinkles [0066], reading on instant claims 5-6.
Whitehouse discloses a method of using a skin or hair care composition, comprising: topically applying at least one skin or hair care composition to a skin or hair surface in need of treatment, wherein the at least one skin or hair care composition comprises a dermatologically acceptable carrier and at least one oligopeptide capable of self-assembling into macrostructures (selected from a finite number of options), wherein the at least one oligopeptide self assembles into macrostructures on the skin or hair surface. Whitehouse teaches the self-assembly to be initiated by a change in pH (selected from a finite number of options) of the at least one hair or skin composition (Whitehouse – claims 1 and 2), reading on instant claims 1, 3 and 8-9.
Regarding claims 7: Whitehouse teaches a suitable peptide for use is PuraMatrix (Rada16-I, also known as Rada 16 as evidenced by Sankar) which creates 3D structures [0029].
Regarding claim 4: Whitehouse teaches the composition to comprise at least one self-assembling oligopeptide, therefore the use of more than 1 is prima facie obvious (Whitehouse – claim 1).
Regarding claims 2, 11 and 14-16: Whitehouse teaches that the self-assembling of the oligopeptide before, during or after application the substrate may take place because of changes of pH, triggered by the application of the formulation on the substrate.  Specifically the skin pH  (approx. 5.5) can contribute significant change of the formulation pH, allowing oligopeptide self-assembly [0039], which reads on the trigger being a pH value in the range of 3-9.  In view of the above teachings, it would have been prima facie obvious to formulate the composition such that the self-assembly take place immedietly once the composition (i.e. within 4 or within 6hours) is applied to the skin and not before as this is specifically contemplated and Whitehouse teaches that the skin pH can be sufficient to trigger self-assembly .  
The method of Whitehouse reads on the claimed “effectuating self-assembly within the skin layers by applying a cosmetic composition comprising at least one self-assembly material.”  While Whitehouse doesn’t call the macrostructure “functional”, absent a definition in the specification of what is meant by “functional” Whitehouse teaches that skin and hair benefits can be achieved by the oligopeptide macrostructures, thus the macrostructures are functional.
Regarding the claimed “re-structuring the skin without cellular biogenesis by affecting macrostructures within the skin” while Whitehouse is silent regarding “without cellular biogenesis”, Whitehouse makes obvious the claimed active method steps performed with the claimed composition using an oligopeptide deemed by the instant specification (Rada-16) to be suitable for this very purpose, therefore the method of Whitehouse is be expected be “without cellular biogenesis.” 

Claim(s) 1-9, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 2014/0120042) as evidenced by Sankar , as applied to claims 1-9, 11 and 14-16 above, and further in view of Lintner (US 2004/0120918).
As discussed above, Whitehouse makes obvious the limitations of claims 1-9, 11 and 14-16, however, Whitehouse does not teach the composition to comprise the elected oligomer (Seq. ID#1).
Lintner teaches personal care products such as cosmetics comprising a polypeptide having between 3-12 amino acids in length and a ceramide.  These formulations are useful in addressing wrinkles in human subjects (Abs).  Lintner teaches a preferred peptide to be those including Val-Gly-Val-Ala-Pro-Gly in its sequence, reading on the elected Seq ID#1.  Lintner teaches that its derivatized form Palmitoyl-VGVAPG is endowed with unsuspected cosmetic activities, namely a firming and restructuring effect on the skin, which also contributed to enhanced moisturization [0045]. 
It would have been prima faice obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Whitehouse with those of Lintner.  One of skill in the art would have been motivated to add Palmitoyl-VGVAPG such as the one taught by Lintner to the formulation of Whitehouse as Lintner teaches that this peptide is endowed with unsuspected cosmetic activities, namely a firming and restructuring effect on the skin, which also contributed to enhanced moisturization, furthermore, this peptide can be used in cosmetics to treat wrinkles.  One of skill in the art would have a reasonable expectation of success as Whitehouse teaches composition for treating wrinkles and teaches that one or more oligopeptides can be used.
While Lintner fails to teach the Palmitoyl-VGVAPG to be capable of self-assembly, the prior art teaches the elected Seq ID#1 and a compound and its properties are inseparable, furthermore, the instantly filed specification teaches that Seq ID#1 and its variation with a palmitoyl groups self assembles upon triggers as appropriate in the right conditions (pg. 25).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613